



COURT OF APPEAL FOR ONTARIO

CITATION: Munezero (Re), 2017 ONCA 585

DATE: 20170707

DOCKET: C63428

Weiler, Hourigan and Pardu JJ.A.

IN THE MATTER OF: Laurianne Munezero

AN APPEAL UNDER PART XX.1 OF THE
CODE

Suzan E. Frazer, for the appellant

Lee-Ann McCallum, for the respondent

Heard: July 5, 2017

On appeal against the disposition of the Ontario Review
    Board dated, December 6, 2016.

Pardu J.A.:

[1]

Laurianne Munezero appeals from a decision of
    the Ontario Review Board (ORB) ordering her detention in hospital and
    rejecting her request for a conditional discharge. The only issue before the
    ORB was whether the least onerous and least restrictive disposition consistent
    with public safety was a detention order or a conditional discharge.

[2]

The appellant was diagnosed with schizophrenia
    in 2009. On August 10, 2016, she was found not criminally responsible on a
    charge of arson. She was discharged with conditions.

[3]

On December 6, 2016, the ORB made a disposition
    ordering the appellants detention at St. Josephs Health Care  Hamilton,
    subject to certain conditions including community privileges as permitted by
    the person in charge of the hospital. The disposition provided that she could,
    in the discretion of the person in charge, live in Hamilton in accommodation
    approved by the person in charge.

[4]

The appellant submits that the ORB erred in
    failing to consider the legal mechanisms available under the
Mental
    Health Act
, R.S.O. 1990, c. M.7, for bringing a person in
    a mental health crisis to hospital.

[5]

We do not agree.

[6]

The ORB explicitly considered how the appellant
    fared while living in the community. It concluded that she had significant
    problems with this arrangement, despite the resources available under the
Mental
    Health Act
, the support of a substitute decision maker,
    her father and a community treatment order. Although she had previously been
    living with her parents, at the time of the hearing she was homeless, as her
    parents were suffering from caregiver fatigue. She rebuffed her doctors
    attempts to have her come to hospital for an assessment.

[7]

We reject the appellants submissions that the
    ORBs reasons for refusing to adopt the mechanisms available under the
Mental
    Health Act
were inadequate. In addition to being attentive
    to the difficulties the appellant faced in her prior course of treatment in the
    community, the ORBs reasons explicitly addressed the inappropriateness of
    resorting to the civil mental health legislation. The ORB wrote as follows:

In spite of her best intentions to stay well, Ms. Munezero has
    been unable to do so while living win the community even with extensive
    supports, including living with her parents. Medication compliance has been
    problematic in the past in spite of a community treatment order. Stress and
    consumption of alcohol have been identified as risk factors for [Ms.] Munezero.
    At present she has no community residence and there is no evidence to suggest
    how she might obtain an appropriate residence in the community. The evidence of
    Dr. Naidoo is that the Hospital staff will work with her to locate appropriate
    accommodation which will provide some degree of oversight to her medications,
    which is the key, Dr. Naidoo said, to keeping her well. More involvement in
    programming will also assist in developing Ms. Munezeros insight, in
    particular into the very horrifying and dangerous delusions she had at the time
    of the index offence. Her reluctance to give up her lit cigarette to staff
    while she was in the Schizophrenic unit is especially concerning.
Clearly the Mental Health act was not sufficient to return Ms.
    Munezero to Hospital while she was living with her parents and under the care
    of Dr. Lough
. His attempts to have her come to the Hospital for an
    assessment were rebuffed by her.
Although she is subject
    to a certificate of involuntary confinement under the Mental Health Act now,
    the issues relevant to that Act will confine to be assessed independently of
    any requirement of the ORB and may well result in her being discharged from
    Hospital while she still remains a significant threat to the public although
    perhaps not an immediate danger to the public
. [Emphasis added.]

[8]

The appellants treating physician, Dr. Lough, testified that the while
    living in the community she had suffered eight episodes of decompensation,
    which amounted to acute exacerbations of her illness. Three of these episodes
    occurred recently, after the index offence was committed on December 26, 2014. 
    Each time one of these occurred, her illness became worse and harder to treat
    and the danger to the public was increased. The episodes could be attributed to
    lack of adherence to treatment, inadequate medication, stress or alcohol
    consumption. The appellant had a history of non-compliance with medication.
    Despite monitoring in the community for compliance with a medication regime that
    was part of a community treatment order, the appellant relapsed because she did
    not comply with the requirements of that treatment order.

[9]

As the ORB noted, the hospital needed to supervise and control the
    appellants accommodation. The plan was for the hospital to find accommodation that
    would allow for monitoring of her medication, a factor key to keeping her well
    and the public safe. This court has held many times that a need to supervise
    housing justifies a detention order as opposed to a discharge: see, for
    example,
Brockville Psychiatric Hospital v. McGillis
(1996), 93 O.A.C.
    226 (C.A.);
Runnalls (Re)
, 2012 ONCA 295;
Capano (Re)
, 2013
    ONCA 737;
Coburn (Re)
, 2015 ONCA 186; and
Bohme (Re)
, 2016
    ONCA 706.

[10]

We agree with the ORB that the appellants possession of incendiary
    devices, even while in hospital, was particularly concerning in light of the
    nature of the index offence, namely arson.

[11]

The Boards disposition  detention in hospital with the privilege of
    living in the community under the supervision of and as permitted by the person
    in charge of the hospital  was within the range of reasonable outcomes and is
    entitled to deference:
Saikaley (Re)
, 2012 ONCA 92, 109 O.R. (3d) 262,
    at paras. 34-36.

[12]

The appeal is accordingly dismissed.

G. Pardu J.A.

I agree K.M. Weiler J.A.

I agree C.W. Hourigan J.A.

Released: July 07, 2017


